
Exhibit 10.1
 
 

 
NON-STATUTORY STOCK OPTION AGREEMENT
 
THIS NON-STATUTORY STOCK OPTION AGREEMENT (“Agreement”) is entered into
effective as of August 17, 2009, by and between MAGNUM HUNTER RESOURCES
CORPORATION, a Delaware corporation (“Corporation”), and Jeff Swanson
(“Optionee”).
 
R E C I T A L
 
The Corporation wishes to grant Optionee options to purchase 100,000 shares of
the Corporation’s $.01 par value common stock (“Common Stock”) under the
Corporation’s 2006 Stock Incentive Plan (“Plan”), on the terms and subject to
the conditions set forth below.
 
A G R E E M E N T
 
It is hereby agreed as follows:
 
1.           GRANT OF OPTIONS.  The Corporation hereby grants to Optionee,
options (“Options”) to purchase all or any part of 100,000 shares (“Shares”) of
the Corporation’s Common Stock, upon the terms and subject to the conditions set
forth herein.  The Option and the Shares granted and issued pursuant to this
Agreement have been granted and issued under, and are subject to the terms of,
the Plan.  The terms of the Plan are incorporated by reference in this Agreement
in their entirety, and the Optionee, by execution of this Agreement,
acknowledges having received a copy of the Plan.  The provisions of this
Agreement will be interpreted as to be consistent with the Plan, and any
ambiguities in this Agreement will be interpreted by reference to the Plan.  In
the event that any provision of this Agreement is inconsistent with the terms of
the Plan, the terms of the Plan will prevail.  All capitalized terms not herein
defined shall have the meanings ascribed to them by the Plan.
 
2.           OPTION PERIOD.  The Options shall vest and become immediately
exercisable on August 17, 2009 and shall expire on August 17, 2019, unless
earlier terminated pursuant to Section 6 of the Agreement and Section 9 of the
Plan.
 
3.           METHOD OF EXERCISE.  The Options shall be exercisable by Optionee
by giving written notice to the Corporation of the election to purchase and of
the number of Shares Optionee elects to purchase, such notice to be accompanied
by such other executed instruments or documents as may be required by the
Corporation pursuant to this Agreement or the Plan, and unless otherwise
directed by the Corporation, Optionee shall at the time of such exercise tender
the purchase price of the Shares he has elected to purchase.  Optionee may
purchase less than the total number of Shares for which the Option is
exercisable, provided that a partial exercise of an Option may not be for less
than One Hundred (100) Shares.  If Optionee shall not purchase all of the Shares
which he is entitled to purchase under the Options, his right to purchase the
remaining unpurchased Shares shall continue until expiration of the
Options.  The Options shall be exercisable with respect of whole Shares only,
and fractional Share interests shall be disregarded.
 
4.           AMOUNT OF PURCHASE PRICE.  The purchase price (“Purchase Price”)
per Share for each Share which Optionee is entitled to purchase under the
Options shall be $1.04 per Share.
 
5.           PAYMENT OF PURCHASE PRICE.  Except as the Corporation may allow in
accordance with the Plan, at the time of Optionee’s notice of exercise of the
Options, Optionee shall tender in cash or by certified or bank cashier’s check
payable to the Corporation, the purchase price for all Shares then being
purchased.
 

 
 

--------------------------------------------------------------------------------

 

6.           EFFECT OF TERMINATION OF EMPLOYMENT OR OTHER RELATIONSHIP.  If an
Optionee’s employment or other relationship with the Corporation (or a
subsidiary) terminates, the effect of the termination on the Optionee’s rights
to acquire Shares shall be as set forth in Section 9 of the Plan. 
 
7.           NONTRANSFERABILITY OF OPTIONS.  The Options shall not be
transferable, either voluntarily or by operation of law, except as provided in
Section 12.3 of the Plan.
 
8.           TIME OF GRANTING OPTIONS.  The time the Options shall be deemed
granted, sometimes referred to herein as the “date of grant,” shall be August
17, 2009.
 
9.           PRIVILEGES OF STOCK OWNERSHIP.  Optionee shall not be entitled to
the privileges of stock ownership as to any Shares not actually issued and
delivered to Optionee.  No Shares shall be purchased upon the exercise of any
Options unless and until, in the opinion of the Corporation’s counsel, any then
applicable requirements of any laws, or governmental or regulatory agencies
having jurisdiction, and of any exchanges upon which the stock of the
Corporation may be listed shall have been fully complied with.
 
10          SECURITIES LAWS COMPLIANCE.  The Corporation will diligently
endeavor to comply with all applicable securities laws before any stock is
issued pursuant to the Options.  Without limiting the generality of the
foregoing, the Corporation may require from the Optionee such investment
representation or such agreement, if any, as counsel for the Corporation may
consider necessary in order to comply with the Securities Act of 1933 as then in
effect, and may require that the Optionee agree that any sale of the Shares will
be made only in such manner as is permitted by the Corporation.  The Corporation
may in its discretion cause the Shares underlying the Options to be registered
under the Securities Act of 1933 as amended by filing a Form S-8 Registration
Statement covering the Options and the Shares underlying the Options.  Optionee
shall take any action reasonably requested by the Corporation in connection with
registration or qualification of the Shares under federal or state securities
laws.
 
11.         INTENDED TREATMENT AS NON-STATUTORY STOCK OPTIONS.  The Options
granted herein are intended to be non-statutory stock options described in U.S.
Treasury Regulation (“Treas. Reg.”) §1.83-7 to which Sections 421 and 422 of the
Internal Revenue Code of 1986, as amended from time to time (“Code”) do not
apply, and shall be construed to implement that intent.  If all or any part of
the Options shall not be described in Treas. Reg. §1.83-7 or be subject to
Sections 421 and 422 of the Code, the Options shall nevertheless be valid and
carried into effect.
 
12.         SHARES SUBJECT TO LEGEND.  If deemed necessary by the Corporation’s
counsel, all certificates issued to represent Shares purchased upon exercise of
the Options shall bear such appropriate legend conditions as counsel for the
Corporation shall require.
 
13.         COMPLIANCE WITH APPLICABLE LAWS.  THE CORPORATION’S OBLIGATION TO
ISSUE SHARES OF ITS COMMON STOCK UPON EXERCISE OF THE OPTIONS IS EXPRESSLY
CONDITIONED UPON THE COMPLETION BY THE CORPORATION OF ANY REGISTRATION OR OTHER
QUALIFICATION OF SUCH SHARES UNDER ANY STATE AND/OR FEDERAL LAW OR RULINGS OR
REGULATIONS OF ANY GOVERNMENTAL REGULATORY BODY, OR THE MAKING OF SUCH
INVESTMENT REPRESENTATIONS OR OTHER REPRESENTATIONS AND UNDERTAKINGS BY THE
OPTIONEE OR ANY PERSON ENTITLED TO EXERCISE THE OPTION IN ORDER TO COMPLY WITH
THE REQUIREMENTS OF ANY EXEMPTION FROM ANY SUCH REGISTRATION OR OTHER
QUALIFICATION OF SUCH SHARES WHICH THE CORPORATION SHALL, IN ITS SOLE
DISCRETION, DEEM NECESSARY OR ADVISABLE.  SUCH REQUIRED REPRESENTATIONS AND
UNDERTAKINGS MAY INCLUDE REPRESENTATIONS AND AGREEMENTS THAT THE OPTIONEE OR ANY
PERSON ENTITLED TO EXERCISE THE OPTION (i) IS NOT PURCHASING SUCH SHARES FOR
DISTRIBUTION AND (ii) AGREES TO HAVE PLACED UPON THE FACE AND REVERSE OF ANY
CERTIFICATES A LEGEND SETTING FORTH ANY REPRESENTATIONS AND UNDERTAKINGS WHICH
HAVE BEEN GIVEN TO THE CORPORATION OR A REFERENCE THERETO.
 

 
-2-

--------------------------------------------------------------------------------

 

14.           NO RIGHTS TO CONTINUED EMPLOYMENT OR RELATIONSHIP.  Nothing
contained in this Agreement shall obligate the Corporation to employ or have
another relationship with Optionee for any period or interfere in any way with
the right of the Corporation to reduce Optionee’s compensation or to terminate
the employment of or relationship with Optionee at any time.
 
15.           MISCELLANEOUS.
 
15.1           Binding Effect.  This Agreement shall bind and inure to the
benefit of the successors, assigns, transferees, agents, personal
representatives, heirs and legatees of the respective parties.
 
15.2           Further Acts.  Each party agrees to perform any further acts and
execute and deliver any documents which may be necessary to carry out the
provisions of this Agreement.
 
15.3           Amendment.  This Agreement may be amended at any time by the
written agreement of the Corporation and the Optionee.
 
15.4           Syntax.  Throughout this Agreement, whenever the context so
requires, the singular shall include the plural, and the masculine gender shall
include the feminine and neuter genders.  The headings and captions of the
various Sections hereof are for convenience only and they shall not limit,
expand or otherwise affect the construction or interpretation of this Agreement.
 
15.5           Choice of Law.  The parties hereby agree that this Agreement has
been executed and delivered in the State of Texas and shall be construed,
enforced and governed by the laws thereof.  This Agreement is in all respects
intended by each party hereto to be deemed and construed to have been jointly
prepared by the parties and the parties hereby expressly agree that any
uncertainty or ambiguity existing herein shall not be interpreted against either
of them.
 
15.6           Severability. In the event that any provision of this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
 
15.7           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to
3:30 p.m. (Houston time) on  any day except Saturday, Sunday and any day which
shall be a federal legal holiday in the United States (“Business Day”), (b) the
next Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a Business Day or later
than 3:30 p.m. (Houston time) on any Business Day, (c) the 2nd Business Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as set forth on the signature pages attached hereto.  All notices and demands to
Optionee or the Corporation may be given to them at the following addresses:
 

 
-3-

--------------------------------------------------------------------------------

 



If to Optionee:
Jeff Swanson
 
1160 Dairy Ashford
 
Suite 160
 
Houston, Texas 77079
       
If to Corporation:
Magnum Hunter Resources Corporation
 
777 Post Oak Blvd.
 
Suite 910
 
Houston, Texas 77056



Such parties may designate in writing from time to time such other place or
places that such notices and demands may be given.
 
15.8           Entire Agreement.  This Agreement, as governed by and interpreted
in accordance with the Plan, constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof, this Agreement
supersedes all prior and contemporaneous agreements and understandings of the
parties, and there are no warranties, representations or other agreements
between the parties in connection with the subject matter hereof except as set
forth or referred to herein.  No supplement, modification or waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.  No waiver of any of the provisions of this Agreement
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.
 
15.9           Attorneys’ Fees.  In the event that any party to this Agreement
institutes any action or proceeding, including, but not limited to, litigation
or arbitration, to preserve, to protect or to enforce any right or benefit
created by or granted under this Agreement, the prevailing party in each
respective such action or proceeding shall be entitled, in addition to any and
all other relief granted by a court or other tribunal or body, as may be
appropriate, to an award in such action or proceeding of that sum of money which
represents the attorneys’ fees reasonably incurred by the prevailing party
therein in filing or otherwise instituting and in prosecuting or otherwise
pursuing or defending such action or proceeding, and, additionally, the
attorneys’ fees reasonably incurred by such prevailing party in negotiating any
and all matters underlying such action or proceeding and in preparation for
instituting or defending such action or proceeding.
 

 
-4-

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first set forth above.
 
 

 
“CORPORATION”
 
MAGNUM HUNTER RESOURCES CORPORATION,
a Delaware corporation
 
/s/    Gary C. Evans                             
Gary C. Evans,
Chairman of the Board of Directors




“OPTIONEE”
 
/s/     Jeff Swanson                                
           Jeff Swanson

 
 